NOTICE OF ALLOWABILITY
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Williams on 10/21/2021.
The application has been amended as follows: 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
in claim 1, on line 14, delete the term “and”;
in claim 1, on line 16, immediately before the period (.), insert --; and
starting a burner OFF time count after closing the first control valve and opening the first control valve when the burner OFF time count is greater than a minimum OFF time and the output of the closed-loop control algorithm is greater than the threshold power level--;
cancel claim 2;
in claim 3, change the dependency of the claim from cancelled claim 2 to independent claim 1;
in claim 4, change the dependency of the claim from cancelled claim 2 to independent claim 1;
in claim 9, change the dependency of the claim from cancelled claim 2 to independent claim 1;
in claim 11, on line 14, delete the term “and”
in claim 11, on line 16, before the period (.), insert -- ; and

cancel claim 12;
in claim 13, change the dependency of the claim from cancelled claim 12 to independent claim 11;
in claim 14, change the dependency of the claim from cancelled claim 12 to independent claim 11; and
in claim 9, change the dependency of the claim from cancelled claim 12 to independent claim 11;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
October 21, 2021